Citation Nr: 0938761	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  08-10 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

Appellant is the surviving widow of the Veteran who is 
reported to have had active service from October 1963 to July 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied the above claim.  

A September 2007 statement from appellant reflects her desire 
that the instant claim be held in abeyance pending the 
resolution of her claim for nonservice-connected death 
pension benefits.  As the claims file reflects that pension 
benefits have been granted, the Board finds that it may 
proceed to consider the claim for service connection for 
cause of death. 


FINDINGS OF FACT

1.  The death certificate indicates the immediate cause of 
the Veteran's death as ischemic cardiomyopathy.

2.  The ischemic cardiomyopathy implicated in the Veteran's 
death was not etiologically related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009)), imposes obligations on the VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record that is 
necessary to substantiate the claim, that VA will seek to 
provide, and that the claimant is expected to provide.  VCAA 
notice must be provided prior to the initial unfavorable 
adjudication by the RO.  Id. at 120.

VCAA notice requirements apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required at the time of his or her death; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  While there are particularized notice obligations 
with respect to a claim for DIC benefits, there is no 
preliminary obligation on the part of VA to conduct a 
predecisional adjudication of the claim prior to providing a 
section 5103(a)-compliant notice.

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by the RO by way of a 
letter sent to the appellant in February 2006 that fully 
addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  While the Board cannot locate a letter 
that advised the appellant of the bases for assigning ratings 
and effective dates, since the Board has decided not to grant 
service connection for cause of death, such notice is not 
required under Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Additionally, while the Board recognizes the additional 
notice requirements in DIC claims pursuant to Hupp, the Board 
finds that this information was essentially provided in the 
VCAA notice letter, and statements from the appellant in her 
Form 9 that the Veteran was discharged because of his heart 
condition and in an August 2008 statement that there was an 
in-service diagnosis of hypertension and ischemic disease, 
thereby warranting entitlement to service connection for the 
cause of the Veteran's death as directly related to service, 
clearly evidences her understanding that the Veteran was not 
service connected for any disability, and the evidence and 
information that was therefore required to substantiate a DIC 
claim based on a condition not yet service connected.  
Consequently, the Board finds that a remand of the 
appellant's DIC claim pursuant to the Hupp case is not 
warranted.

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
her claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).

Next, VA has a duty to assist the appellant in the 
development of the claim.  This duty includes assisting her 
in the procurement of service treatment records and pertinent 
post-service treatment records and providing an opinion when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Service medical records are associated with the claims file, 
as are the VA treatment records dated immediately precedent 
to the Veteran's death.  The Board further notes that the 
appellant has been provided with the applicable law and 
regulations, and there is no indication that there are any 
outstanding pertinent documents or records that have not been 
obtained, or that are not adequately addressed in documents 
or records contained within the claims folder.  In this 
regard, while the death certificate does indicate the place 
of death as Springhill Medical Center, and the records from 
this facility are not in the record, since there is no 
dispute as to the cause of the Veteran's death as identified 
in the death certificate and appellant has not maintained 
that these records include an etiological opinion beyond the 
immediate cause as noted, the Board finds that these records 
would simply be cumulative of existing evidence and would not 
assist in the substantiation of the claim, and that remand 
for such records under these circumstances is therefore not 
warranted.  The appellant has also not indicated any 
intention to provide additional evidence in support of her 
claim, and has not requested that VA assist her in obtaining 
any other evidence.  

Although the Board has also considered remanding the claim 
for an etiological opinion regarding the etiology of the 
cardiac disorder that was implicated in the Veteran's death, 
as a result of the lack of any relevant diagnoses or findings 
during service or within one year after service, the Board 
finds that such examination would also not assist in the 
substantiation of the claim.  38 C.F.R. § 3.159(c)(B) and (C) 
(2009).

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


II.  Service Connection for Cause of Death

Appellant asserts that the Veteran was diagnosed with 
hypertension and ischemic heart disease during service, which 
led to discharge, and ultimately, his death in October 2005.  

The law provides DIC for the spouse of a Veteran who dies 
from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002).  The death of a Veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of the Veteran's death.  38 
C.F.R. § 3.312(a).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303(a).  In order to prevail on the issue of 
service connection there must be medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Where a Veteran served 90 days or more during a period of war 
and cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2009).

At the time of his death, the Veteran was not service 
connected for any disability.  The death certificate 
indicates that the Veteran died in October 2005, and that the 
immediate cause of death was ischemic cardiomyopathy.  

None of the Veteran's service treatment records discloses any 
reference to cardiovascular findings, diagnoses, or 
treatment.  In fact, complaints of left anterior chest pain 
in September 1966 were diagnosed as intercostal muscular 
strain, and it was specifically noted at that time that 
cardiac sounds were normal, and that x-rays revealed no 
cardiac abnormality.  On a May 1967 dental history form, the 
Veteran also specifically denied ever being treated for a 
heart condition or high blood pressure.  The Board is also 
unable to locate any elevated blood pressure readings during 
service.  Moreover, at a service examination in March 1966 
and at the time of a separation examination in May 1967, the 
Veteran denied a history of high or low blood pressure and 
chest pain, and evaluation of the heart revealed normal 
findings.  

A VA discharge summary from April 1987 reflects a diagnosis 
of coronary artery disease (CAD).  It was noted that the 
Veteran had been considered for coronary artery bypass graft 
(CABG) at this time, but it was instead decided to postpone 
this surgery pending further evaluation.  

VA treatment records for the period of May to October 1992 
reflect that in June 1992, the Veteran reported a severe 
episode of typical ischemic chest pain, which was later 
diagnosed as an acute inferior myocardial infarction.  It was 
noted that he had previously undergone coronary artery bypass 
surgery, and had experienced chronic anginal symptoms for the 
past several years.  During this same month, the Veteran 
underwent a CABG X2.  The discharge diagnosis was CAD.  

VA heart examination in May 1994 revealed that the Veteran 
reported a history of myocardial infarctions in July 1982, 
March 1986, and July 1992.  He also reported a history of a 
three-vessel CABG in August 1982, and a two-vessel CABG in 
July 1992.  The diagnosis was atherosclerotic CAD, 
anatomical, left axis deviation and coronary artery 
occlusion, and status post CABG X2.  

In his original claim for nonservice-connected pension in 
February 1995, the Veteran noted a history of bypass surgery 
in August 1982, a heart attack in March 1989, and another 
bypass surgery in July 1992.  

VA treatment records over the period of May 2001 to August 
2005 reflect evaluation for a possible aneurysm and an 
assessment that included hypertension and CAD in May 2001, 
vascular surgery evaluation for critical right internal 
carotid artery stenosis in May 2003 that took place in July 
2003, evaluation for chest pain in December 2004 and January 
2005, and evaluation related to the progression of his 
carotid stenosis in August 2005.

The record indicates that the Veteran was 61 years old when 
he died in October 2005.  A death certificate dated in 
October 2005 indicates that the Veteran died of ischemic 
cardiomyopathy.  There is no medical evidence indicating that 
the Veteran had any cardiovascular disorder present in 
service or manifest within one year thereafter.  The Board 
must point out that the earliest evidence of cardiac 
complaints and treatment is noted in VA treatment records 
from June 1992, at which time the Veteran related that his 
first myocardial infarction and CABG occurred in July 1982, 
and the first medical record that contains a diagnosis of CAD 
is the VA discharge summary dated in April 1987.  There is no 
medical evidence or document that suggests, much less 
indicates, that the Veteran's ischemic cardiomyopathy, CAD, 
carotid stenosis, and/or hypertension had been present during 
service or within the one year presumptive period after 
separation from service provided for cardiovascular 
disorders.  

Although appellant maintains that the Veteran's service was 
somehow related to the cause of the Veteran's death in 2005, 
service treatment records do not contain any relevant 
diagnoses or findings, and she has not provided a medical 
opinion otherwise linking the Veteran's ischemic 
cardiomyopathy, CAD, carotid stenosis, and/or hypertension to 
service or to a period of one year thereafter.

The only evidence in support of the appellant's assertion 
that the Veteran's ischemic cardiomyopathy was related to 
service consists of appellant's own statements, and there is 
nothing in the record to show the appellant is other than a 
lay party without any special medical expertise.  The Court 
has also held that a layperson can provide probative eye-
witness evidence of visible symptoms, however, a layperson 
can not provide probative evidence as to matters which 
require specialized medical knowledge acquired through 
experience, training or education.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, her evidentiary assertions 
concerning medical causation lack any probative value.

In summary, the Board finds that the evidence of record 
establishes that the Veteran's ischemic cardiomyopathy, CAD, 
carotid stenosis, and hypertension had their onset many years 
after active military service.  No physician or other health 
care provider has indicated on the record that the Veteran's 
ischemic cardiomyopathy, CAD, carotid stenosis, and 
hypertension were actually present during service or within 
one year thereafter.  In addition, the appellant's lay 
assertions to the effect that a disease is related to service 
are neither competent nor probative of the critical issues in 
question.  In view of the lack of evidence of relevant post-
service findings or symptoms until many years after service, 
the absence of any relevant findings or diagnoses during 
service or within one year of service, and the lack of any 
medical opinion in support of the appellant's assertions, the 
Board has no alternative but to conclude that a preponderance 
of the evidence is against the claim.  Therefore, service 
connection for cause of the Veteran's death is denied.  


ORDER

Service connection for cause of death is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


